                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO, et al.,

             Plaintiffs,

v.                                                            CV No. 19-1184 WJ/CG

YASHNA ASNANI, et al.,

             Defendants.

                ORDER SETTING EXPEDITED BRIEFING SCHEDULE

      THIS MATTER is before the Court on Defendants’ Motion to Quash Plaintiffs’

Subpoena to Produce Documents (the “Motion”), (Doc. 23), filed March 31, 2020. In the

Motion, Defendants seek to quash Plaintiffs’ subpoena, which requests production of

documents by April 3, 2020.

      IT IS HEREBY ORDERED that Plaintiffs shall file a Response to Defendants’

Motion no later than April 7, 2020. Defendants may file a Reply in support of their

Motion no later than April 10, 2020.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
